Broyles, C. J.
1. In the excerpts from the charge of the court upon the subject of the impeaching of witnesses, complained of in the motion for a new trial, there was no error requiring a new trial.
2. The following charge was not error: “The defendant entered upon the trial of his ease with a presumption of innocence in Ms favor, and that presumption remains with Mm throughout the trial of this case, unless it is overcome by proof of guilt under the rule of law,” the court having immediately before this charge properly instructed the *623jury that the burden was upon the State to show that .defendant’s guilt to a reasonable and moral certainty and beyond a reasonable doubt, and having fully explained to them what was a reasonable doubt. See, in this connection, McBeth v. State, 122 Ga. 737 (2) (50 S. E. 931); Richardson v. State, 8 Ga. App. 26 (68 S. E. 518).
Decided November 17, 1921.
Conviction of voluntary manslaughter; from Cherokee superi- or court — Judge Blair. July 2, 1921.
George F. Gober, Fred Morris, A. J. Henderson, for plaintiff in error.
Lindley W. Camp, solicitor-general pro tern., John T. Dorsey, Clay & Blair, contra.
3. There is no substantial merit in the 4th ground of the amendment to the motion for a new trial, which complains that the court in its charge did not fairly present the contentions of the defendant.
4'. The excerpts from the charge of the court, as complained of in the 5th and 6th grounds of the amendment to the motion for a new trial, contain no material error.
5. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luhe and Bloodworih, JJ., concur.